                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


LANSDALE 329 PROP, LLC, et al.          :
                                        :      CIVIL ACTION
             Plaintiffs,                :
                                        :
      v.                                :
                                        :      NO. 20-2034
HARTFORD UNDERWRITERS                   :
INSURANCE COMPANY,                      :
                                        :
             Defendant.                 :


                                       ORDER

      AND NOW, this 28th day of April, 2021, upon consideration of Defendant’s Motion to

Dismiss for Failure to State a Claim (Doc. No. 27), Plaintiffs’ Response (Doc. No. 30),

Defendant’s Reply (Doc. No. 33), and Plaintiff’s Sur-Reply (Doc. No. 38), it is hereby

ORDERED that the Motion is GRANTED and the Amended Complaint is DISMISSED WITH

PREJUDICE. The Clerk of Court shall mark this case CLOSED.



                                        BY THE COURT:



                                        /s/ Mitchell S. Goldberg
                                        MITCHELL S. GOLDBERG, J.
